 Case 3:20-cv-00655-JPG Document 37 Filed 10/05/20 Page 1 of 3 Page ID #190




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANGEL ENRIQUE ROMERO                                 )
 GALINDEZ, #17931-069,                                )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 20-cv-00655-JPG
                                                      )
 FAISAL AHMED                                         )
 and K. SCHNEIDER,                                    )
                                                      )
                Defendants.                           )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter came before the Court for a hearing on Plaintiff Angel Enrique Romero

Galindez’s Motion for Preliminary Injunction (Doc. 22) on September 24, 2020. In his motion,

Plaintiff requested a preliminary injunction requiring healthcare providers at the Federal

Correctional Institution in Greenville, Illinois (“FCI-Greenville”), to refer him to a bone specialist

for evaluation and treatment of his left leg. (Id.). For the reasons stated on the record and

summarized herein, the motion is DENIED.

       Plaintiff is an inmate in the custody of the Federal Bureau of Prisons (BOP) and is confined

at FCI-Greenville. He brought the underlying action pursuant to Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971), for alleged constitutional deprivations that resulted from the denial

of medical treatment for his left leg injury. In his Complaint, Plaintiff alleged that his body

recently rejected a metal rod and screws used to surgically repair his shattered left femur twenty-

six (26) years ago. (Doc. 1). On July 24, 2020, the Court screened the Complaint pursuant to

28 U.S.C. § 1915A and allowed him to proceed with an Eighth Amendment claim against two




                                                  1
    Case 3:20-cv-00655-JPG Document 37 Filed 10/05/20 Page 2 of 3 Page ID #191




medical providers, Defendants Ahmed and Schneider, for denying him adequate medical care for

his left leg injury in 2020. (Doc. 13).

           On September 2, 2020, Plaintiff filed a Motion for Preliminary Injunction, in which he

requested a referral to an outside bone specialist for surgery. (Doc. 22). Defendants filed a

Response in opposition to the motion on September 16, 2020. (Doc. 25). Plaintiff filed a Reply on

September 17, 2020. (Doc. 28). The Court held a preliminary injunction hearing on September 24,

2020, and heard testimony from Plaintiff1 and Defendant Ahmed.

           As explained at the hearing, to obtain a preliminary injunction, a plaintiff must demonstrate

that (1) he will suffer irreparable harm if he does not obtain the requested relief; (2) traditional

legal remedies are inadequate; and (3) he has some likelihood of prevailing on the merits of his

claim. See Mays v. Dart, -- F.3d --, 2020 WL 5361651, at *1 (7th Cir. Sept. 8, 2020) (citing Speech

First, Inc. v. Killeen, 968 F.3d 628, 637 (7th Cir. 2020)). If Plaintiff makes this showing, the court

must balance the harm to Plaintiff caused by denying the preliminary injunction with the harm to

Defendants caused by granting relief. Mays v. Dart, 2020 WL 5361651, at *5. The court takes a

“sliding scale” approach when balancing these harms; the more likely the plaintiff is to win on the

merits, the less the balance of harm needs to weigh in his favor. Id. (citing Ty, Inc. v. Jones Grp.,

Inc., 237 F.3d 891, 895 (7th Cir. 2001)).

           Plaintiff has failed to satisfy the above-referenced requirements for a preliminary

injunction. Most notably, he must show some likelihood of success on the merits of his claim, and

he has not done so. Plaintiff must demonstrate that Defendants responded to his serious medical

condition with deliberate indifference, which occurs if the defendants knew of and disregarded an

excessive risk to inmate health or safety. Plaintiff has not demonstrated that the defendants



1
    At the request of the parties, Plaintiff was provided with a Spanish interpreter at the hearing.

                                                         2
 Case 3:20-cv-00655-JPG Document 37 Filed 10/05/20 Page 3 of 3 Page ID #192




responded to his leg injury with deliberate indifference. Defendants repeatedly examined him and

provided him with pain medication. Plaintiff specifically seeks surgery to remove the metal in his

leg, but he offered insufficient testimony and evidence to support this request. Rather, Plaintiff

described a chronic condition that will cause him to experience some ongoing pain. Although

Defendants have taken steps to address his pain, it is clear from Plaintiff’s testimony that he has

not been taking his medication as prescribed, and he is not willing to follow up with another

regimen of pain medication that would ease his pain. Based upon the testimony of Defendant

Ahmed, the doctor’s review of past and present x-rays, and the doctor’s experience treating this

condition, there is no indication that ordering an outside surgeon to remove the metal rod and

screws from Plaintiff’s leg is necessary. Based on the submissions of both parties, their testimony,

and the evidence presented, the Motion is DENIED.

       IT IS SO ORDERED.

       DATED: 10/5/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                 3
